Citation Nr: 1416752	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for spondylosis and degenerative disc disease of the lumbar spine.

2. Entitlement to service connection for a bilateral hand disorder.

3. Entitlement to service connection for a tempomandibular joint disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence along with a waiver of consideration by the originating agency.  This evidence consisted of duplicate copies of the Veteran's service treatment records.  Referral to the originating agency is not required.  See 38 C.F.R. § 20.1304.

This matter was originally before the Board in September 2011, at which time the Board issued a decision denying the claims of service connection for a bilateral hand disorder and a tempomandibular joint disorder, and remanded the claim of service connection for a lumbar spine disorder for further development.  The Appeals Management Center (AMC) has completed the Board's September 2011 remand directives with regard to the Veteran's claim for service connection for a lumbar spine disorder, and his case has been returned to the Board.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 Board hearing.  In order to remedy any such potential error, the Board afforded the Veteran an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran responded that he does not desire a new hearing, but did request the September 2011 decision denying the Veteran's claims of service connection be vacated and a new decision be issued.  In accordance with the Veteran's request, the September 2011 Board decision, to the extent it denied the Veteran's claims, was vacated in March 2014, and this decision is issued in its place.


FINDINGS OF FACT

1. The Veteran has been diagnosed with spondylosis of the lumbar spine, a form of arthritis, and has been suffering associated symptoms of back pain continuously since service.

2. The Veteran has not been diagnosed with a chronic bilateral hand disorder at any point during the appeal period.

3. The Veteran has not been diagnosed with a chronic tempomandibular joint disorder at any point during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for spondylosis and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).

2. The criteria for service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for a tempomandibular joint disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service connection for spondylosis and degenerative disc disease of the lumbar spine, any further discussion as to any lapses in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in May 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

In addition, the Veteran was provided with VA examinations in October 2008 in conjunction with his claims.  The Board finds that the examination reports and the other medical evidence of record contain sufficient information to adjudicate his claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran testified at a hearing before the undersigned in support of his claims in April 2011.  During this hearing, the Board clearly set forth the issues to be discussed, explained the three elements of a service connection claim, and suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, it was suggested that he submit lay statements from people who served with him who could describe his observable symptomatology.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Spondylosis and Degenerative Disc Disease of the Lumbar Spine

The Veteran seeks entitlement to service connection for a low back disorder.  While service treatment records are generally absent complaints of, or treatment for, a low back disorder in service, the Board notes that at separation from active service, the Veteran reported a history of low back pain since 2004.  See September 2007 Report of Medical History.  Though his spine was clinically evaluated as normal, a notation of lumbago was made by the examining physician.  See undated separation Report of Medical Examination.  

Post-service medical evidence shows the Veteran began to seek treatment for low back pain in July 2009.  Throughout his period of private treatment, the Veteran has relayed a several-year history of low back pain.  While an October 2008 VA examination determined no pathology existed to render a diagnosis of a chronic disability, a November 2011 VA examination report notes a diagnosis of degenerative disc disease of the lumbar spine with herniated nucleus pulposis at L5-S1.  In addition, a November 2011 surgery procedure note indicates a diagnosis of lumbar radiculopathy and lumbar spondylosis.

Significantly, spondylosis is defined as "degenerative spinal changes due to osteoarthritis."  See Dorland's Illustrated Medical Dictionary, 30th Edition.  As a form of arthritis, the Veteran's current disability is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d 1331.  Therefore, service connection may be established upon a credible showing of continuity of symptomatology.

As noted above, at service separation, the Veteran reported a history of back pain beginning in 2004.  He has also submitted buddy statements supporting his contention that he suffered from back pain in service.  Further, the Veteran has stated, and has submitted supporting lay statements, that his back pain has persisted since service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran underwent a VA examination in November 2011.  The examiner provided a negative opinion and reasoned that low back pain was not mentioned until separation and that he was not treated for back pain until 2010.  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the examiner relied on an inaccurate fact because the record shows that the Veteran sought treatment for back pain in 2009, as noted by an April 2011 record from a private health care provider.  Therefore, the November 2011 negative opinion is not probative evidence against the Veteran's claim.  

While the record does not contain a medical nexus statement that links the Veteran's current low back disability, resolving all doubt in the Veteran's favor, the Board finds that the evidence of record supports the finding that the Veteran's current low back disorder was likely incurred during his period of service.  He has credibly testified that that he first experienced low back pain during his period of service and that he has continued to experience related symptoms since.  Further, private treatment records reflect a diagnosis of spondylosis, a form of arthritis and, therefore a "chronic disease."  Considering the competent lay evidence on continuity of symptomatology, the Board concludes that the evidence supports the finding that the Veteran's low back disorder was likely first manifested in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253.

Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's spondylosis and degenerative disc disease of the lumbar spine is likely related to service.   8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection is warranted.  

Bilateral Hand Disorder and Tempomandibular Joint Disorder (TMJ)
 
The Veteran seeks entitlement to service connection for a bilateral hand disorder and TMJ.  He reports that his bilateral hand disorder had an onset during his third deployment in 2007.  The Veteran reports that he slept on the ground and when he awoke, his hands were swollen and painful and he could not make a fist with either of his hands.  The Veteran also reports that he first experienced a locking sensation in his jaw during his period of service.  He further reports that he has continued to experience symptoms of pain and locking in his jaw and occasional flare-ups of pain, swelling and stiffness in his hands a few times a year.

A review of the service treatment records shows no complaints, treatment or diagnosis for any hand-related disorder or TMJ-related disorder.  On the report of an October 2007 examination prior to separation, the Veteran's upper extremities and mouth were evaluated as normal.  The associated report of medical assessment shows that that the Veteran reported that he had pain in his jaw when he was eating and he was unable to bite down.  On the report of medical history, the Veteran indicated that he experienced swollen painful joints.  It was noted that the Veteran reported an onset of July 2007 for swelling and pain in his knuckles.  He also reported occasional numbness and tingling in his hands.   

Shortly after the Veteran's separation from service in November 2007, he sought VA treatment for pain in his jaw after chewing gum and when he awoke in the morning.  The Veteran also complained of pain when he opened his mouth wide and closed it.  Physical oral examination revealed a lesion on the gingival buccal.  The Veteran reported that the lesion had been present for the past two to three years.  There was no evidence of crepitus or dislocation of this disc detected with palpation.  There was evidence of bruxism with flattened cuspids and wear facets on the posterior cusp tips.  It was noted that existing restorative dentistry was within normal limits.  The Veteran was diagnosed with a lesion attached to the gingival buccal.  The examiner noted that there was evidence of bruxism, wear facets on the canines and posterior cusp tips, and flattening of the occlusal plane.  It was felt that the Veteran was symptomatic for TMJ on the left side.  Non-surgical theory and occlusal guard splint were recommended. 

The Veteran was afforded VA examinations in conjunction with his claims for bilateral hand disorder and TMJ in October 2008.  

The VA dental examination report shows that the Veteran reports jaw pain after chewing gum or after sleeping on his stomach.  He denied any trauma to his jaw, but he reported that he boxed occasionally while on deployment.  The examiner noted that the Veteran in 2007 had been afforded dental evaluation by VA, including a panoramic radiograph, and there was no indication of any TMJ abnormalities in that evaluation report.  It was noted that he was still offered splint therapy to help with jaw soreness, but he declined.  On physician examination, the examiner observed no functional impairment due to loss of motion or masticatory function loss, and there was no evidence of bone loss to the mandible, maxilla or hard palate.  X-ray film revealed no abnormalities involving the TMJ or the joint spaces.  The examiner found that the Veteran had intact dentition, good oral hygiene, and full range of motion in his TMJs.  There was no evidence of restrictive motion, popping, clicking, crepitus or pain in any excursions.  The examiner stated that there was no evidence of chronic pain, but his symptoms appear to be masticatory muscle fatigue.  The examiner concluded that the Veteran he did not exhibit signs and symptoms of TMJ dysfunction syndrome.  

The VA orthopedic examination report shows that the Veteran complained of stiffness and pain over all of his metacarpal phalangeal joints in his hands.  The Veteran reported that the course of the problems since the onset had been stable and he takes Advil as needed to alleviate his symptoms during weekly flare-ups.  Physical examination revealed full range of motion in his fingers and hands.  There was no evidence of painful motion or additional limitation due to repetitive movement.  X-ray film of the hands revealed no abnormalities. The examiner concluded that in spite of the subjective complaints, there was no objective evidence to support a diagnosis in either hand. 

The record does not contain any post-service treatment records further reflecting complaints, treatment, or diagnoses of TMJ or hand-related problems. 

As noted above, the Veteran's service treatment records show that he complained of swelling and pain in his hands and pain in his jaw during his period of service.  The sole remaining questions on appeal are whether there is any chronic disability in hands or jaw that is attributable to those inservice complaints.  

Essentially, the record fails to show a current diagnosis of TMJ or any hand-related disorder.  While the Veteran reports that he continues to experience pain and locking in his jaw and he experiences occasional stiffness and pain in his hands, there are no objective findings of TMJ or a referable hand disorder contained in the medical evidence.  In the VA dental examination report, the examiner concluded that the Veteran he did not exhibit signs and symptoms of TMJ dysfunction syndrome, but his symptoms only appear to be masticatory muscle fatigue.  The VA orthopedic examiner found that there was no objective evidence to support of a diagnosis corresponding to the Veteran's subjective complaints swelling and pain in his hands.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has a diagnosable hand condition or TMJ, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  The Veteran is certainly competent to report his observable jaw and hand symptoms.  Further, the Board finds his assertions regarding his observable symptoms to be credible.  While the Court in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) held that a Veteran's statements can in limited circumstances establish a diagnosis, the requirements set forth in that case, and detailed previously in this decision, have not been met here.  The Veteran's assertions that he has a bilateral hand disability and TMJ have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Therefore, his lay assertions with regard to diagnosis are less probative than the medical evidence of record.  

The Board notes that subjective symptoms, such as pain, swelling, stiffness, fatigue, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, despite the report of continued complaints of hand-related and jaw-related problems, there remains no objective showing of current diagnosed disabilities at any time during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a bilateral hand disability or TMJ which are related to active service.  the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for spondylosis and degenerative disc disease of the lumbar spine is granted. 

Service connection for a bilateral hand disorder is denied.

Service connection for a tempomandibular joint disorder is denied.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


